Citation Nr: 1326129	
Decision Date: 08/16/13    Archive Date: 08/26/13

DOCKET NO.  09-13 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome.

2.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel

INTRODUCTION

The Veteran served on active duty for training from July 1995 to January 1996, and on active duty from September 2004 to December 2005, and from April 2009 to May 2010.

This appeal comes before the Board of Veterans' Appeals (Board) from June 2008 and August 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In January 2013, the Board remanded the appeal for further development and to afford the Veteran a Board hearing.

In May 2013, the Veteran testified at a video conference hearing before undersigned Veterans Law Judge.  A transcript of this hearing is of record.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.

The issue of entitlement to service connection for bilateral carpal tunnel syndrome is addressed in the REMAND that follows the ORDER section of this decision.



FINDING OF FACT

The Veteran's current obstructive sleep apnea originated during his active service.  


CONCLUSION OF LAW

Obstructive sleep apnea was incurred in active duty.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate the claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012) or 38 C.F.R. § 3.159 (2012).

II.  General Legal Criteria

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  Factual Background and Analysis

The Veteran served on active duty for training from July 1995 to January 1996, and on active duty from September 2004 to December 2005, and from April 2009 to May 2010.  His service in the Army included tours in Iraq from December 2004 to November 2005, and in Iraq/Kuwait from July 2009 to March 2010.

In January 2011, the Veteran filed his original claim seeking service connection for sleep apnea.  He contends that this condition began during his final period of active duty.

In support of his claim, the Veteran submitted a treatment summary letter, dated in May 2013, from VA physician, P.W.  The treatment summary letter indicates that the Veteran underwent a sleep study in September 2010 which led to a diagnosis of obstructive sleep apnea.  Thus, the remaining issue for consideration is whether this disability was incurred in or aggravated by the Veteran's military service.

After reviewing the evidence of record, the Board finds that the Veteran's current obstructive sleep apnea was incurred during his military service.  Specifically, the evidence establishes that the Veteran's obstructive sleep apnea began during his period of active duty service from April 2009 to May 2010.  

In making this determination, the Board finds the testimony and statements provided by the Veteran and his spouse to be credible.  In an August 2011 letter, the Veteran's spouse reported that she first noticed the Veteran's symptoms of loud snoring and erratic breathing while sleeping in April 2004, after the Veteran had returned from a tour of duty in Iraq.  She indicated that he, "would be sleeping and suddenly he would stop breathing for several seconds or until I would nudge him and then he would catch his breath and go back to snoring.  He would also snore so loud that he would wake up our 4 year old who slept on the other side of the house."  The Veteran's spouse stated that she encouraged the Veteran to make an appointment to get this checked out, but he refused.  Eventually, "after many nights of me nudging him" to start him breathing again, she scheduled the Veteran for an appointment to check out these symptoms.

Although the actual underlying VA treatment report can not be found in the claims file or Virtual VA, the RO's August 2011 rating decision notes that the Veteran's spouse was shown to have contacted the VA Medical Center in St. Cloud, Minnesota, on August 6, 2010, requesting that the Veteran be scheduled for testing because of his considerable snoring and erratic breathing while sleeping.  A subsequent VA sleep study, performed in September 2010, confirmed a diagnosis of obstructive sleep apnea.

During the pendency of the claim, the RO obtained two medical opinions addressing the etiology of the Veteran's obstructive sleep apnea.  The Board, however, finds major flaws in both medical opinions obtained.  

In October 2011, the RO obtained a medical opinion addressing the issue of whether the Veteran's obstructive sleep apnea was, "caused by activities during military service."  The Veteran's representative has argued, and the Board agrees, that the opinion requested fails to address the possibility that the Veteran's obstructive sleep apnea was simply incurred during his military service, as opposed to being caused or triggered by some in-service event.  In addition, it does not appear that the VA physician that rendered the opinion gave any consideration to the August 2011 statement from the Veteran's spouse.

A VA examiner who performed a Disability Benefits Questionnaire (DBQ) examination in April 2012, opined that the Veteran's obstructive sleep apnea was less likely as not caused by, related to, aggravated by, or enhanced beyond its rate of natural progression by his military service.  Although the scope of this opinion appears correct, the supporting rationale provided by the DBQ examiner directly contradicts with the conclusion reached.

First, the DBQ examiner noted that obesity is a "major factor" in the development of obstructive sleep apnea.  The DBQ examiner then reported that the Veteran did not have a significant change in body weight during his final period of service, and that his body-to-mass index (BMI) on April 15, 2010, while he was still on active duty, indicated that he was obese.  Thus, the DBQ examiner established that the  Veteran was shown to have a major risk factor in developing obstructive sleep apnea throughout his final period of service.  

Second, the DBQ examiner determined that the August 2011 statement of the Veteran's spouse "shows evidence of OSA," but does not contain rationale for service connection.  As noted above, the Veteran's spouse reported that she first noticed the Veteran's snoring and erratic breathing while he was sleeping in April 2010 (during his final period of active duty service).  Absent some reason to question her credibility as to the timing of these symptoms (which the DBQ examiner finds to be evidence of OSA), the Veteran's spouse's statement is probative evidence that the onset of the Veteran's obstructive sleep apnea occurred during his military service.

The DBQ examiner then cited the Veteran's reported increased alcohol use following his military service as the most likely cause of his obstructive sleep apnea.  In support of this conclusion, the examiner reported that alcohol use is a major risk factor in the development obstructive sleep apnea.  Nevertheless, this conclusion goes against the history of inservice symptomatology reported by the Veteran's spouse, the documented obesity risk factor throughout his period of service, the evidence indicating that the Veteran refused for some time to seek treatment on his own for his OSA symptomatology, and evidence indicating that it was the Veteran's spouse who eventually scheduled him for treatment concerning his sleep apnea symptoms just over three months after his separation from service.

Resolving all doubt in favor of the Veteran, service connection for obstructive sleep apnea is warranted.



ORDER

Entitlement to service connection for obstructive sleep apnea is granted.


REMAND

The Veteran is seeking service connection for bilateral carpal tunnel syndrome.  He attributes this condition to his inservice duties as a heavy mechanic while on active duty from September 2004 to December 2005.

Remand is required for compliance with VA's duty to assist the Veteran in developing the facts pertinent to this claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

A.  Additional Records Available

At his May 2013 hearing before the Board, the Veteran reported having received treatment for his carpal tunnel syndrome at ACMC in Granite Falls, Minnesota.  See Board Hearing Transcript, p. 4.  These records, or a request to obtain them, are not found in the evidence of record.  Accordingly, the originating agency, with authorization from the Veteran, must attempt to obtain these records.

B.  Medical Opinion Required

In June 2013, the Veteran submitted an Army trade manual which indicates that wrist injuries are somewhat common in the military occupational specialty of light-wheel mechanics.  Given this new evidence, the Veteran's reported treatment for his wrists in 2006, his contentions as to the onset of pertinent symptoms, and the documented diagnosis of bilateral carpal tunnel syndrome just a few years after his period of service ending December 2005, the originating agency must afford the Veteran an examination to ascertain whether his current carpal tunnel syndrome is etiologically related to his military service. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, including any treatment records dated in 2006 from ACMC in Granite Falls, Minnesota.

2.  Then, afford the Veteran an examination by a physician with sufficient expertise to determine the etiology of the Veteran's current carpal tunnel syndrome.  The claims files and a copy of any pertinent records in Virtual VA that are not contained in the claims files must be made available to and reviewed by the examiner.  

Based upon the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's bilateral carpal tunnel syndrome originated during service or is otherwise etiologically related to service, including active duty for training from July 1995 to January 1996, and active duty from September 2004 to December 2005, and from April 2009 to May 2010.  For purposes of the opinion, the examiner should assume that the Veteran is credible.

A complete rationale must be provided for all opinions expressed.  If the examiner is unable to provide the required opinion, he or she should explain why.  

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination, and to cooperate in the development of his claim.  The consequences for failure to report for an examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  

4.  In the event that the Veteran does not report for any scheduled examination, documentation must be associated with the record showing that he was properly notified of the examination.  

5.  Undertake any other indicated development.

6.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


